Citation Nr: 1805220	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-50 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from December 14, 2007 to October 4, 2016, and in excess of 50 percent thereafter, to include consideration of an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Regional Office (RO) in Cleveland, Ohio.

This case was previously remanded by the Board in August 2013.  Thereafter, in a May 2016 decision, the Board granted entitlement to an initial evaluation of 70 percent disabling, and no higher, for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2016 decision with regard to the issue of entitlement to an initial evaluation in excess of 70 percent disabling for PTSD and remanding the case for further consideration.

In a January 2017 rating decision, the RO reduced the Veteran's evaluation for PTSD from 70 percent to 50 percent, effective October 5, 2016.

In June 2017, the Board granted the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 5, 2016, remanded the issue of entitlement to increased ratings for PTSD for further development, and referred the issue of entitlement to an extraschedular evaluation for the collective impact of the Veteran's service-connected disabilities.  The case has now been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded the issue of entitlement to increased ratings for PTSD so that additional records could be obtained and the Veteran could be afforded a new VA psychiatric examination.  Although the Appeals Resource Center issued a rating decision in June 2017 effectuating the Board's grant of entitlement to a TDIU from December 14, 2007 to October 4, 2016, it does not appear that any of the Board's requested development for PTSD was performed.  Also requested in the Board's June 2017 remand and not yet completed was an order to refer the issue of entitlement to an extraschedular evaluation based on the collective impact of the Veteran's service-connected disabilities.  38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Additionally, no supplemental statement of the case was ever issued prior to recertification of the case to the Board.  This issue is therefore again remanded so that the requested development can be completed prior to further adjudication.  See 38 C.F.R. § 19.31 (2017); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that they provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private mental health records of treatment, including all treatment provided by private psychiatrist Dr. J.

2. Obtain all outstanding VA treatment records since September 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected PTSD.  The claim file and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment.  Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After the development sought above is completed, submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether a rating in excess of that currently assigned is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  The Director should specifically comment on the collective impact of the Veteran's service-connected disabilities: prostate cancer, PTSD with depressive disorder, erectile dysfunction, and bowel incontinence.

5. After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






